United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  January 9, 2004
                        _____________________
                                                           Charles R. Fulbruge III
                             No. 03-60530                          Clerk
                           Summary Calendar
                        _____________________

ZENNIE KING,

                                                Plaintiff - Appellant,

                               versus

ENTERGY OPERATIONS, INC.; EDWIN ROGERS,

                                          Defendants - Appellees.
_________________________________________________________________

           Appeal from the United States District Court
             for the Southern District of Mississippi
                      USDC No. 5:01-CV-42-BN
_________________________________________________________________

Before JOLLY, JONES, and WIENER, Circuit Judges.

PER CURIAM:*

     Zennie King, pro se, appeals the summary judgment dismissing

her discrimination claims against Entergy Operations, Inc. and

Edwin Rogers.   She argues that she established a prima facie case

of discrimination and that she was denied due process of law when

the district court granted summary judgment and denied her a jury

trial.   King’s argument is without merit.   It is well-settled that

“[n]o constitutional right to a trial exists when after notice and

a reasonable opportunity a party fails to make the rule-required

demonstration that some dispute of material fact exists which a


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
trial could resolve.”   Oglesby v. Terminal Transport Co., 543 F.2d

1111, 1113 (5th Cir. 1976) (rejecting contention that entry of

summary judgment violated Seventh Amendment right to jury trial and

Fifth Amendment right not to be deprived of property without due

process of law).   As the district court explained in its thorough,

well-reasoned opinion, King failed to demonstrate the existence of

a genuine issue of material fact.    We therefore AFFIRM the summary

judgment, essentially for the reasons stated by the district court.

     King’s motion for a default judgment in the amount of $20

million, because she has not received a copy of an order signed by

a judge granting an extension of time for the appellees to file

their brief is patently frivolous and is DENIED.     The appellees’

motion for an award of attorney’s fees for having to respond to

King’s frivolous motion is DENIED, but King is warned that future

frivolous filings will result in the imposition of sanctions

against her.

               AFFIRMED; MOTIONS DENIED; SANCTIONS WARNING ISSUED.




                                 2